Exhibit 10.12

DIRECTOR AGREEMENT



DIRECTOR AGREEMENT (this "Agreement"), dated as of January 20, 2010, by and
between Cavitation Technologies, Inc., a Nevada corporation ("Company"), and
James Fuller ("Fuller").

WITNESSETH:



WHEREAS

, Company believes that it is in its own best interests and in the best
interests of its stockholders that the Audit Chairman of the audit committee
("Audit Chairman") of Company's board of directors (the "Board") be an
individual who is not an employee of Company; and



WHEREAS

, Company desires to retain the services of Fuller in the capacity of Audit
Chairman as well as adding Fuller to the Company's Board and Fuller desires to
provide such services in such capacity, upon the terms and subject to the
conditions hereinafter set forth; and



WHEREAS

, the Board has approved the terms of this Agreement.



NOW, THEREFORE

, in consideration of the foregoing and of the mutual covenants and obligations
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:



1.  Election as Director; Appointment. Company agrees to appoint Fuller as a
member of the Board and as Audit Chairman, both as of the date hereof, and
agrees to use its best efforts and powers to sustain and continue Fuller's
election as a member of the Board for successive one year terms at each annual
meeting of stockholders of Company and each special meeting of stockholders of
Company convened for such purpose unless this Agreement is terminated sooner
pursuant to Section 4 hereof (the "Term"). During the Term, at all times that
Fuller is a member of the Board, he shall be appointed as Audit Chairman.

2.  Duties and Extent of Services.

(a)  During the Term, Fuller shall serve as Audit Chairman as well as serving as
a regular member of the Board, and, in such capacity, shall provide those
services required of a director under Company's articles of incorporation and
bylaws, as both may be amended from time to time, and under the Nevada Revised
Statutes, the federal securities laws and other state and federal laws and
regulations, as applicable, and shall render such services as are customarily
associated with and are incident to the position of Audit Chairman and a member
of the Board and such other services as Company may, from time to time,
reasonably require of him consistent with such position. Such duties and
responsibilities shall include, but shall not be limited to, chairing all
meetings of the audit committee and participating in all meetings of the Board.

--------------------------------------------------------------------------------



(b)  Fuller shall faithfully, competently and diligently perform to the best of
his ability all of the duties required of him as Audit Chairman and as a member
of the Board.

(c)  The parties acknowledge that the position of Audit Chairman and as a member
of the Board does not involve Fuller acting as an executive officer of the
Company.

3.  Compensation.

(a)  Initial Compensation: As compensation for Fuller's entering into this
Agreement and performing his services hereunder, (i) concurrently herewith the
Company is granting Fuller 37,500 shares of Common Stock of the Company and (ii)
the Company shall grant Fuller an additional 37,500 shares every subsequent
quarter during which Fuller serves as Audit Chairman and a member of the Board.

(b)  Other Benefits. During the Term Fuller shall be entitled to any benefits
made available to non-executive members of the Board generally.

(c)  Expenses. Company agrees to reimburse Fuller for all reasonable and
necessary travel, and other out-of-pocket business expenses incurred or expended
by him in connection with the performance of his duties hereunder upon
presentation of proper expense statements or vouchers or such other supporting
information as Company may reasonably require of Fuller.

4.  Termination. The Company shall have the right to remove Fuller from, or not
reelect Fuller to, the Board and shall have the right to remove Fuller from, or
not reelect Fuller to, the position of Audit Chairman. Fuller shall have the
right, exercisable at any time during the Term, upon thirty (30) days written
notice to Company, to resign as Audit Chairman or as a member of the Board.

5.   Independent Contractor. Fuller is an independent contractor and will not be
deemed an employee of Company for purposes of employee benefits, income tax
withholding, FICA taxes, unemployment benefits or otherwise.

  6.  Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement with respect to the subject matter hereof and is
intended as a complete and exclusive statement of the terms and conditions
thereof and supersedes and replaces all prior negotiations and agreements
between the parties hereto, whether written or oral, with respect to the subject
matter hereof.

7.  Governing Law.

(a)  This Agreement shall be governed by and construed under the laws of the
State of California, applicable to contracts to be wholly performed in such
State, without regard to the conflict of laws principles thereof.

--------------------------------------------------------------------------------



(b)  Any action to enforce any of the provisions of this Agreement shall be
brought in a court of the State of California in the county of Los Angeles or in
a Federal court located within the county of Los Angeles. The parties consent to
the jurisdiction of such courts and to the service of process in any manner
provided by California law. Each party irrevocably waives any objection which it
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in such court and any claim that such suit, action or
proceeding brought in such court has been brought in an inconvenient forum and
agrees that service of process in accordance with the foregoing sentences shall
be deemed in every respect effective and valid personal service of process upon
such party.

8.  Amendment. This Agreement may be amended, modified or superseded, and any of
the terms hereof may be waived, only by a written instrument executed by the
parties hereto.

9.  Assignability. The obligations of Fuller may not be delegated and Fuller may
not, without Company's written consent thereto, assign, transfer, convoy,
pledge, encumber, hypothecate or otherwise dispose of this Agreement or any
interest herein. Any such attempted delegation or disposition shall be null and
void and without effect. Company and Fuller agree that this Agreement and all of
Company's rights and obligations hereunder may be assigned or transferred by
Company to and shall be assumed by and be binding upon any successor to Company.
The term "successor" means, with respect to Company or any of its subsidiaries,
any corporation or other business entity which, by merger, consolidation,
purchase of the assets or otherwise acquires all or a material part of the
assets of Company.

10.  Severability. If any provision of this Agreement or any part thereof is
held to be invalid or unenforceable, the same shall in no way affect any other
provision of this Agreement or remaining part thereof; which shall be given full
effect without regard to the invalid or unenforceable part thereof.

  11.  Notices. All notices, requests, demands and other communications required
or permitted to be given or made under this Agreement, shall be given or made in
writing by registered or certified mail, return receipt requested, or by
overnight carrier service or by facsimile transmission and will be deemed to
have been given or made on the date following receipt or attempted delivery at
the following locations:

To Fuller:
James Fuller
2548 Filbert Street
San Francisco, CA 94123

To Company;
Cavitation Technologies, Inc.
10019 Canoga Ave
Chatsworth, California 91311
Attention: Chief Executive Officer

--------------------------------------------------------------------------------



Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party. Any such notice
shall be deemed given, if delivered personally, upon receipt; if telecopied,
when telecopied; if sent by courier service providing for next-day delivery, the
next business day following deposit with such courier service; and if sent by
certified or registered mail, three days after deposit (postage prepaid) with
the U.S. mail service.

12.   Indemnification. Company hereby agrees to indemnify and hold harmless
Fuller, his affiliates (and such affiliates' directors, officers, employees,
agents and representatives) and permitted assigns, to the fullest extent
permitted under Nevada law, from and against any and all losses, damages,
liabilities, obligations, costs or expenses which are caused by or arise out of
(i) any breach or default in the performance by the Company of any covenant or
agreement of the Company contained in this Agreement, and (ii) any breach of
warranty or inaccurate or erroneous representation made by the Company herein,
and (iii) any and all actions, suits, proceedings, claims, demands, judgments,
costs and expenses (including reasonable legal fees) incident to any of the
foregoing. The Company shall advance any expenses reasonably incurred by Fuller
in defending an indemnifiable action hereunder, with such expenses to be
reimbursed by Fuller only in the event that a court of competent jurisdiction
enters a binding judgment, order or decree that Fuller acted in bad faith or in
a manner he reasonably believed not to be in the best interests of the Company.

13.  Paragraph Headings. The paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

14.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

  IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first written above.

 

 

 

 

CAVITATION TECHNOLOGIES, INC.

 
 

 
 

 
 

 

By:  

 

 

/s/Roman Gordon, CEO


  

      

 

 

/s/James Fuller, Board Member



--------------------------------------------------------------------------------

